Fourth Court of Appeals
                               San Antonio, Texas

                                     JUDGMENT
                          Nos. 04-19-00737-CR, 04-19-738-CR

                                     Aidan VITELA,
                                        Appellant

                                            v.

                                  The STATE of Texas,
                                        Appellee

               From the 451st Judicial District Court, Kendall County, Texas
                              Trial Court Nos. 5942 & 6023
                      Honorable Kirsten B. Cohoon, Judge Presiding

    BEFORE JUSTICE ALVAREZ, JUSTICE CHAPA, AND JUSTICE VALENZUELA

     In accordance with this court’s opinion of this date, the trial court’s judgment is
AFFIRMED.

      SIGNED September 29, 2021.


                                             _____________________________
                                             Patricia O. Alvarez, Justice